On Petition for Rehearing.
Erwin, J.
The attorneys for appellant in their brief on the petition for a rehearing strenuously insist that the court erred in its original opinion in this case, in holding that there was no error committed by the trial court’s ruling on the admission of certain testimony, upon the reexamination of the • witness Higgs in relation to a conversation with one Picket. For the reason that appellant’s counsel have misconstrued the original opinion, and to prevent others from being led into the same error, we have undertaken to elucidate more fully what we undertook to state in our original opinion.
5. There is no question but that if on cross-examination appellant’s counsel had confined his examination to matters brought out in the original examination or to such questions as would lay the foundation for impeachment of the witness examined, that the ruling of the court in permitting the witness, Higgs, to give on reexamination the entire conversation with Picket, would have been error. But the bill of exceptions shows that counsel for appellant not only asked the witness the impeaching question, referred to, but also propounded certain other questions which were calculated to, and did elitíit from the witness parts of the conversation in question. This conversation the State originally undertook to introduce by this witness in its examination in chief, but was prevented from doing so by reason of appellant’s ob*259jection. Where a party brings out by his examination of his witness a part of a conversation upon a matter material to the issues, the opposite party has a right to the whole conversation in so far as it bears upon matters in issue. Diehl v. State (1901), 157 Ind. 549, 564, 62 N. E. 51, and eases cited; Jackson v. State (1910), 167 Ala. 44, 52 South. 835; Quigley v. Baker (1897), 169 Mass. 303, 47 N. E. 1007; Nichols v. Nichols (1898), 147 Mo. 387, 48 S. W. 947. This rule also applies to conversations inquired about on cross-examination. While the question propounded for the purpose of laying the foundation for the impeachment of the witness did not open the door to the entire conversation, the other questions referred to rendered it all admissible under the rule stated, and the court for that reason did not err in admitting the testimony. Petition for rehearing is overruled.
Note. — Reported in 108 N. E. 861; 111 N. E. 8. See, also, under (1) 3 C. J. 1410; 2 Cyc 1014; (2) 3 Cyc 348; (3) 3 Cyc 379; 38 Cyc 1518; (4) 12 Cyc 906, 909; (5) 40 Cyc 2526; (6) 3 Cyc 245; 12 Cyc 885, 886.